Exhibit 10.1

AMENDED AND RESTATED REDEMPTION PLAN

CNL HEALTHCARE PROPERTIES, INC., a Maryland corporation (the “Company”), has
adopted an Amended and Restated Redemption Plan (the “Redemption Plan”) by which
shares of the Company’s common stock (the “Shares”) may be repurchased by the
Company from stockholders subject to the terms and conditions set forth herein.

1. Redemption Price. The Company’s Redemption Plan is designed to provide
eligible stockholders with limited, interim liquidity by enabling them to sell
Shares back to the Company prior to the listing of the Shares on a national
securities market. Subject to certain restrictions discussed below, the Company
may repurchase Shares (including fractional Shares) computed to three decimal
places, from time to time, at an amount equal to the Company’s then current
estimated net asset value per share, as published from time to time in its
Annual Report on Form 10-K, its Quarterly Report on Form 10-Q and/or its Current
Report on Form 8-K with the U.S. Securities and Exchange Commission.

While the Company is engaged in an offering, the Company will also include this
information in a prospectus supplement or post-effective amendment to the
registration statement as required under federal securities laws.

Notwithstanding the foregoing, the price for the repurchase of Shares shall not
exceed an amount (the “Redemption Cap”) equal to the lesser of:

 

  (i) the then current public offering price for the Shares during the period of
any on-going public offering; and

 

  (ii) the purchase price paid per Share by the stockholder (the “Purchase
Price”).

For purposes of determining the Redemption Cap, Shares issued as a stock
distribution prior to December 11, 2013 will be deemed to have a Purchase Price
equal to $10.00 per share, and Shares issued as a stock distribution after
December 11, 2013 will be deemed to have a Purchase Price equal to the estimated
net asset value per Share as last determined by the board of directors at the
time the Shares are recorded in the Company’s stock register by its transfer
agent (the “Issue Date”).

2. Redemption of Shares. Any stockholder who has held Shares for not less than
one year (other than the Company’s advisor) may present for the Company’s
consideration all or any portion of his or her Shares for redemption at any
time, in accordance with the procedures outlined herein. Commitments to redeem
Shares, if any, will be made at the end of the Company’s fiscal quarters. A
stockholder may present fewer than all of his or her Shares to the Company for
redemption, provided:

 

  (i) the minimum number of Shares presented for redemption shall be at least
25% of his or her Shares, and

 

  (ii) the amount retained must be at least $5,000 worth of Shares based on the
current offering price or, subsequent to the termination of the offering period
for the Company’s common stock, the then fair market value of the Company’s
common stock as determined and announced from time to time by the Company.

 

1



--------------------------------------------------------------------------------

For purposes of calculating the ownership period set forth above, if a
stockholder purchased Shares for economic value from a prior stockholder (a
“Resale”), the purchasing stockholder’s period of ownership for such Shares
shall commence on the date the purchasing stockholder purchased the Shares from
the prior stockholder. For a transfer of ownership that is not considered a
Resale, the stockholder’s period of ownership for such Shares shall commence on
the date of the acquisition of Shares by the original stockholder. If a
stockholder received Shares in respect of a stock distribution, the
stockholder’s period of ownership for such Shares shall commence on the Issue
Date for such Shares; provided, however, if any such Shares issued as stock
distributions have not been held for at least one year, the Company shall waive
the holding period for such Shares.

Further, the Company has the right to waive the one- year holding period set
forth in this Section 2, above, and the pro rata redemption requirements under
Section 3 below, in the event of the death, permanent disability or bankruptcy
of a stockholder or other exigent circumstances (individually and collectively,
“Exigent Circumstances”). If the Company determines to permit any such
redemption for Exigent Circumstances, notwithstanding anything contained in this
Redemption Plan to the contrary, the Company, in its sole discretion, may redeem
such Shares prior to the redemption of any other Shares.

At such time, the Company may, at the Company’s sole option, choose to redeem
such Shares presented for redemption for cash to the extent it has sufficient
funds available. There is no assurance that there will be sufficient funds
available for redemption or that the Company will exercise its discretion to
redeem such Shares and, accordingly, a stockholder’s Shares may not be redeemed.
Factors that the Company will consider in making its determination to redeem
Shares include:

 

  (i) whether such redemption impairs the Company’s capital or operations;

 

  (ii) whether an emergency makes such redemption not reasonably practical;

 

  (iii) whether any governmental or regulatory agency with jurisdiction over the
Company so demands such action for the protection of the Company’s stockholders;

 

  (iv) whether such redemption would be unlawful; or

 

  (v) whether such redemption, when considered with all other redemptions,
sales, assignments, transfers and exchanges of the Shares, could cause direct or
indirect ownership of the Shares to become concentrated to an extent which could
adversely affect the Company’s ability to qualify as a REIT for tax purposes.

The Company is not obligated to redeem Shares under the Redemption Plan. If the
Company determines to redeem Shares, at no time during a 12-month period may the
number of Shares the Company redeems exceed 5% of the weighted average number of
Shares of the Company’s outstanding common stock at the beginning of such
12-month period. The aggregate amount of funds under the Redemption Plan will be
determined on a quarterly basis in the sole discretion of the board of directors
of the Company, and may be less than but is not expected to exceed the aggregate
proceeds from the Company’s Distribution Reinvestment Plan (the “Reinvestment
Plan”). To the extent the aggregate proceeds received from the Reinvestment

 

2



--------------------------------------------------------------------------------

Plan are not sufficient to fund redemption requests pursuant to the 5%
limitation described above, the Company’s board of directors may, in its sole
discretion, choose to use other sources of funds to redeem Shares. There is no
guarantee that any funds will be set aside under the Reinvestment Plan or
otherwise made available for the Redemption Plan during any period during which
redemptions may be requested. Further, no Shares will be redeemed under the
Redemption Plan on any date upon which the Company pays any dividend or other
distribution with respect to the Shares.

The Company will not redeem Shares that are subject to liens or other
encumbrances until the lienholder or stockholder presents evidence that the
liens or encumbrances have been removed. If any shares subject to a lien are
inadvertently redeemed or the Company is otherwise required to pay to any other
party all or any amount in respect of the value of redeemed Shares, then the
recipient of amounts in respect of redemption shall repay the Company the amount
paid for such redemption up to the amount it is required to pay to such other
party.

3. Insufficient Funds. In the event there are insufficient funds to redeem all
of the Shares for which redemption requests have been submitted, and the Company
determines to redeem Shares, the Company will redeem pending requests at the end
of each quarter in the following order at the Redemption Cap:

 

  (i) pro rata as to redemptions sought upon a stockholder’s death;

 

  (ii) pro rata as to redemptions sought by stockholders with a Qualifying
Disability or upon confinement to a long-term care facility;

 

  (iii) pro rata as to redemptions sought by stockholders subject to Bankruptcy;

 

  (iv) pro rata as to redemptions that would result in a stockholder owning less
than 100 Shares; and

 

  (v) pro rata as to all other redemption requests.

For a disability to be considered a “Qualifying Disability” for the purposes of
this Redemption Plan, the stockholder: (a) must receive a determination of
disability based upon a physical or mental impairment arising after the date the
stockholder acquired the Shares to be redeemed that can be expected to result in
death or to last for a continuous period of not less than twelve months; and
(b) the determination of disability must have been made by the governmental
agency, if any, responsible for reviewing the disability retirement benefits
that the stockholder could be eligible to receive. Such governmental agencies
are limited to the following: (1) if the stockholder is eligible to receive
Social Security disability benefits, the Social Security Administration; (2) if
the stockholder is not eligible for Social Security disability benefits but
could be eligible to receive disability benefits under the Civil Service
Retirement System (the “CSRS”), the U.S. Office of Personnel Management or the
agency charged with responsibility for administering CSRS benefits at that time;
or (3) if the stockholder is not eligible for Social Security disability
benefits but could be eligible to receive military disability benefits, the
Veteran’s Administration or the agency charged with the responsibility for
administering military disability benefits at that time. Redemption requests
following an award by the applicable government agency of disability death
benefits must be accompanied by the stockholder’s application for disability
benefits and a Social Security Administration Notice of Award, a U.S. Office of
Personnel Management determination of disability under CSRS, a Veteran’s

 

3



--------------------------------------------------------------------------------

Administration record of disability-related discharge or such other
documentation issued by the applicable governmental agency that the Company
deems acceptable and demonstrates an award of disability benefits.

With respect to redemptions sought upon a stockholder’s confinement to a
long-term care facility, “long-term care facility” shall mean an institution
that is an approved Medicare provider of skilled nursing care or a skilled
nursing home licensed by the state or territory where it is located and meets
all of the following requirements: (a) its main function is to provide skilled,
immediate or custodial nursing care; (b) it provides continuous room and board
to three or more persons; (c) it is supervised by a registered nurse or licensed
practical nurse; (d) it keeps daily medical records of all medication dispensed;
(e) its primary service is other than to provide housing for residents. A
stockholder seeking redemption of Shares due to confinement to a long-term care
facility must have begun such confinement after the date the stockholder
acquired the Shares to be redeemed and must submit a written statement from a
licensed physician certifying the stockholder’s continuous and continuing
confinement to a long-term care facility over the course of the last year or the
determination that the stockholder will be indefinitely confined to a long-term
care facility.

With respect to redemptions sought upon a stockholder’s Bankruptcy, “Bankruptcy”
shall mean a bankruptcy over which a trustee was appointed by a bankruptcy court
after the date the stockholder acquired the Shares to be redeemed. A stockholder
seeking to redeem Shares due to Bankruptcy must submit the court order
appointing the trustee or an order of discharge from the applicable bankruptcy
court.

With regard to a stockholder whose Shares are not redeemed due to insufficient
funds in that quarter, the redemption request will be retained by the Company,
unless withdrawn by the stockholder in the manner described below, and such
Shares will be redeemed in subsequent quarters as funds become available and
before any subsequently received redemption requests are honored, subject to the
priority for redemption requests listed in (i) through (iv) above. Stockholders
will not relinquish their Shares to the Company until such time as the Company
commits to redeem such Shares. However, the redemption price for redemption
requests not withdrawn by the stockholder and Shares subsequently redeemed by
the Company shall be at the current estimated net asset value per share as of
the date that the redemption occurs subject to the Redemption Cap.

4. Redemption Requests. A stockholder requesting to redeem Shares must mail or
deliver a written request on a form the Company provides, executed by the
stockholder, its trustee or authorized agent. In the event of redemptions sought
upon the death, Qualifying Disability, confinement to a long-term care facility
or Bankruptcy of a stockholder, the written request must be received by the
Company within one year after the onset or determination of the qualifying
event. If requests in the event of a qualifying event are not received within
the one year period described in the preceding sentence, they will be treated as
ordinary redemption requests and will not be subject to priority.

The redemption agent will effect such redemption for the calendar quarter
provided that it receives from the stockholder the properly completed redemption
forms relating to the Shares to be redeemed, including the applicable supporting
documents described in Section 3 for requests due to death, Qualifying
Disability, confinement to a long-term care facility or Bankruptcy at

 

4



--------------------------------------------------------------------------------

least one calendar month prior to the last day of the current calendar quarter
and has sufficient funds available to redeem such Shares. The effective date of
any redemption will be the last date during a quarter during which the
redemption agent receives the properly completed redemption forms and supporting
documents, if applicable. As a result, the Company anticipates that, assuming
sufficient funds are available for redemption, the redemptions will be paid no
later than thirty days after the quarterly determination of the availability of
funds for redemption.

Upon the redemption agent’s receipt of notice for redemption of Shares, the
redemption price will be as set forth in Section 1.

Until such time as the Company redeems the Shares, a stockholder may withdraw
its redemption request as to any remaining Shares not redeemed by requesting
from the Company a redemption change form, completing the form and delivering it
to the Company by facsimile transmission to the facsimile number indicated on
the form (subject to such stockholder receiving an electronic confirmation of
such transmission) or by mail to the mailing address indicated on the form. Upon
timely receipt of the redemption change form, the Company will treat the initial
redemption request as cancelled as to any Shares not redeemed in prior quarters.

5. Amendment, Suspension or Termination of the Redemption Plan. The Company’s
board of directors, in its sole discretion, may amend, suspend or terminate the
Redemption Plan at any time it determines that such amendment, suspension or
termination is in the Company’s best interests. The board of directors may also
amend, suspend or terminate the Redemption Plan if:

 

  (i) it determines, in its sole discretion, that the Redemption Plan impairs
the Company’s capital or operations;

 

  (ii) it determines, in its sole discretion, that an emergency makes the
Redemption Plan not reasonably practical;

 

  (iii) any governmental or regulatory agency with jurisdiction over the Company
so demands for the protection of the stockholders;

 

  (iv) it determines, in its sole discretion, that the Redemption Plan would be
unlawful; or

 

  (v) it determines, in its sole discretion, that redemptions under the
Redemption Plan, when considered with all other sales, assignments, transfers
and exchanges of the Shares, could cause direct or indirect ownership of the
Shares to become concentrated to an extent which could adversely affect the
Company’s ability to qualify as a REIT for tax purposes.

If the Company’s board of directors amends, suspends or terminates the
Redemption Plan, the Company will provide stockholders with at least 15 days
advance notice prior to effecting such amendment, suspension or termination:
(i) in the Company’s annual or quarterly reports or (ii) by means of disclosure
in the appropriate current or periodic report under the Securities Exchange Act
of 1934. While the Company is engaged in an offering, the Company will also
include this information in a prospectus supplement or post-effective amendment
to the registration statement as required under federal securities laws.

 

5



--------------------------------------------------------------------------------

6. Governing Law. THIS REDEMPTION PLAN AND A STOCKHOLDER’S ELECTION TO
PARTICIPATE IN THE REDEMPTION PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
FLORIDA APPLICABLE TO CONTRACTS TO BE MADE AND PERFORMED ENTIRELY IN SAID STATE;
PROVIDED, HOWEVER, THAT CAUSES OF ACTION FOR VIOLATIONS OF FEDERAL OR STATE
SECURITIES LAWS SHALL NOT BE GOVERNED BY THIS SECTION 6.

 

6